Citation Nr: 1631659	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  10-10 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Whether the discontinuance of the 100 percent evaluation for residuals of prostate cancer, effective June 1, 2009, was proper.

2.  Entitlement to an increased rating for service-connected residuals of prostate cancer, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and R.N., A Former Representative
ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1956 to February 1958 and from June 1959 to June 1977. Service in the Republic of Vietnam is indicated by the record; the Veteran was the recipient of a Purple Heart Medal. He died in August 2012 and the appellant, his surviving spouse, has been substituted as the claimant for the purposes of processing the claim to completion. See 38 U.S.C.A. § 5121A.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In August 2014, the appellant presented sworn testimony during a personal hearing in Montgomery, Alabama. For technical reasons, the proceeding was not recorded; thus, no transcript is available.

In April 2015, the Board remanded the claim for a new hearing. The claim has since returned to the Board for further consideration. 

In May 2016, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge. A transcript of that hearing is of record.
 
This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems. Any future consideration of this appellant's case should take into account the existence of these records. 

FINDINGS OF FACT

1. The discontinuance of the 100 percent evaluation for residuals of prostate cancer was proper, the procedural requirements of 38 C.F.R. § 3.105(e) (2015) were properly and appropriately completed in this case. 
 
2. Following June 1, 2009, the evidence of record does not demonstrate that the Veteran continued to receive any surgical, X-ray, or antineoplastic chemotherapy; had any continued active malignancy of his genitourinary system; or, had any local recurrence or metastasis of his prostate cancer.

4. The Veteran's prostate cancer residuals were manifested by symptoms such as voiding dysfunction causing urine leakage and the wearing of absorbent materials which must be changed less than two times per day, daytime voiding intervals between one and two hours, or awakening to void three to four times per night.


CONCLUSIONS OF LAW

1. The discontinuance of the 100 percent evaluation for residuals of prostate cancer, effective June 1, 2009, was proper. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.105(e), 4.1-4.7, 4.115b (2015), Diagnostic Code 7528 (2015).

2. With resolution of reasonable doubt in the Veteran's favor, the criteria for an increased rating of 20 percent, but no more, for residuals of prostate cancer have been met. 38 U.S.C.A. §§ 1155, 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1-4.7, 4.10, 4.115a, 4.115b (2015), Diagnostic Code 7528.



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In the case at hand, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met. There is no issue as to whether the Veteran or appellant was provided an appropriate application form, or the completeness of the application. By correspondence dated October 2007, VA advised the Veteran of the information and evidence needed to substantiate the claim. The letter provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain. The Veteran was provided information regarding the assignment of disability ratings and effective dates. The appeal was most recently readjudicated in the December 2013 statement of the case.

VA has also fulfilled its duty to assist the Veteran and appellant in obtaining identified and available evidence needed to substantiate the claim, and, as warranted by law, affording VA examinations. Currently, there is no evidence that additional records have yet to be requested, or that additional examinations are necessary. Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the appeal.

The appellant's statements in support of the claim are of record, including testimony provided at the hearing before the undersigned Veterans Law Judge. The Board hearing focused on the elements necessary to substantiate the claim and the appellant, through her testimony and her representative's statements, demonstrated that she had actual knowledge of the elements necessary to substantiate the claim for benefits. Thus, the material issues on appeal were fully developed in accordance with 38 C.F.R. § 3.103(c) (2015).

Finally, in reaching this determination, the Board has reviewed all the evidence in the claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran and appellant or obtained on their behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim, and what the evidence in the claims file shows, or fails to show, with respect to this claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Discontinuance of the 100 Percent Evaluation

From September 13, 2007 to May 31, 2009, an initial 100 percent rating was assigned due to the Veteran's prostate cancer diagnosis with active malignancy. Since June 1, 2009, the Veteran's prostate cancer disability was rated as 10 percent disabling based on residuals. The appellant disagrees with the February 2009 (final reduction) rating decision that reduced the Veteran's initial disability rating for prostate cancer from 100 to 10 percent, effective June 1, 2009. 

This case has already resulted in "staged ratings" based upon the facts found during the period in question. See Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007); Fenderson v. West, 12 Vet. App. 119, 126   (1999). The Veteran's 100 percent and 10 percent evaluations were assigned under Diagnostic Code 7528, malignant neoplasms of the genitourinary system, which assigns a 100 percent for active malignancy and then assigns an evaluation for residuals following active malignancy under the appropriate genitourinary dysfunction which predominates.

A note after Diagnostic Code 7528 provides that, following the cessation of surgical, X-ray, antineoplastic chemotherapy, or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months. Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e). If there has been no local reoccurrence or metastasis, the disability is to be rated on residuals, as voiding dysfunction or renal dysfunction, whichever is predominant. See 38 C.F.R. § 4.115b, Diagnostic Code 7528, Note (2015).

Under 38 C.F.R. § 3.105(e), where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons. In addition, the RO must notify the Veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level. The Veteran must be informed that he may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice. If no additional evidence is received within the 60 day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60 day period from the date of notice to the Veteran expires. Id. 

Initially, the Board has considered whether the claim at issue would be most appropriately characterized as a formal reduction issue under the substantive provisions of 38 C.F.R. §§ 3.343 and 3.344 (2015). However, the Board does not find that these provisions are applicable in the present case. This is because the provisions of 38 C.F.R. § 4.115b, Diagnostic Code 7528 contain a temporal element for continuance of a 100 percent rating for prostate cancer residuals. Therefore, the AOJ's action was not a "rating reduction," as that term is commonly understood. See Rossiello v. Principi, 3 Vet. App. 430 (1992), (where the Court found that a 100 percent rating for mesothelioma ceased to exist by operation of law because the applicable Diagnostic Code involved contained a temporal element for that 100 percent rating).

In the present case, Diagnostic Code 7528 for malignant neoplasms of the genitourinary system contains a temporal element that has been met. Consequently, the provisions of 38 C.F.R. §§ 3.343 and 3.344, referable to rating reductions and terminations of 100 percent ratings, are not applicable in this case. 

In other words, this is in essence a staged rating case, but it is not a formal reduction case because of the clear temporal element of Diagnostic Code 7528. In short, the rating reduction in this case was procedural in nature and by operation of law. The Board only has to determine if the procedural requirements of 38 C.F.R. § 3.105(e)  were met and if the reduction was by operation of law under Diagnostic Code 7528. As discussed further below, the Board finds that the procedural requirements were properly followed in this case and the "reduction" was by operation of law under Diagnostic Code 7528 in this case. 

In so finding, the Board acknowledges a recent case of the United States Court of Appeals for Veterans Claims (Court) that specifically involved Diagnostic Code 7528. In the case of Tatum v. Shinseki, the Court held that, if the Veteran was receiving no compensation at the time of the reduction, notice under 38 C.F.R. § 3.105(e) was not required. See 24 Vet. App. 139, 145 (2010). The Court explained that the plain meaning of 38 C.F.R. § 3.105(e) was that such notice is warranted only where there is a reduction in compensation payments currently being made. Id.  Similarly, in the precedential opinion VAOPGCPREC 71-91 (Nov. 1991), the General Counsel for VA previously held that the provisions of 38 C.F.R. § 3.105(e)  do not apply where there is no reduction in the amount of compensation payable. In the Tatum case, a single rating decision on appeal assigned staged 100 percent and 10 percent ratings for prostate cancer residuals under Diagnostic Code 7528, such that there never was any reduction in compensation payments, as no compensation was being paid prior to the rating decision at issue. 

However, the facts of Tatum can be distinguished from the present case, such that the Board finds that 38 C.F.R. § 3.105(e) notice is still applicable here. In this regard, in the present case, unlike the facts of Tatum, there was actually a reduction in the compensation payments being made, as the RO originally assigned a 100 percent rating for prostate cancer in an August 2008 rating decision, and only subsequently reduced the rating to 10 percent in a separate February 2009 rating decision. In other words, at the time of the February 2009 rating decision (final reduction) that reduced the Veteran's compensation rating from 100 to 10 percent, effective June 1, 2009, the Veteran was already in receipt of compensation. Thus, the procedural requirements of 38 C.F.R. § 3.105(e) are still applicable in the instant case and must be addressed. 

In any event, the Board finds that the RO satisfied the due process notification requirements under 38 C.F.R. § 3.105(e). Specifically, the Board notes that the Veteran underwent a VA examination of his prostate cancer residuals in April 2008. In a September 2008 rating decision, the Veteran's 100 percent evaluation for that disability was proposed to be reduced to 10 percent on the basis of that examination. The Veteran was informed of his rights, including rights to a predetermination hearing and to submit additional evidence, in a September 2008 letter. The Veteran did not request a hearing or submit additional evidence. The AOJ finalized the discontinuance of the Veteran's 100 percent evaluation for prostate cancer residuals in a February 2009 rating decision, effective June 1, 2009. In light of these facts, the Board finds that the particularized procedure for discontinuing the Veteran's 100 percent evaluation for his prostate cancer residuals was appropriately and adequately completed in this case. See 38 C.F.R. § 3.105(e).

In considering the evidence of record under the laws and regulations as set forth above, the Board also concludes there that is no evidentiary basis for continuance of the 100 percent rating for prostate cancer under Diagnostic Code 7528 after June 1, 2009. See 38 C.F.R. § 4.7. 

The evidence of record, including the April 2008 VA genitourinary examination and medical treatment records through June 2012, does not reveal local recurrence or metastasis of the Veteran's malignant neoplasm of the genitourinary system (prostate cancer) after June 1, 2009. 

Specifically, the Veteran is shown in his April 2008 VA examination to have undergone approximately 42 treatments of external beam radiation therapy from September 2007 to January 2008. There was no evidence of local recurrence or metastasis at that time. Likewise, none of the subsequent medical treatment records through 2012 of record demonstrate any local recurrence or metastasis of his prostate cancer. His VA examination, however, does document some voiding and urinary frequency dysfunction symptoms. There is no evidence or allegation the Veteran underwent further radiation, chemotherapy, or other therapeutic procedure after his January 2008 treatment was completed.

In conclusion, the Board emphasizes that, in accordance with the provisions of Diagnostic Code 7528, the AOJ correctly provided the Veteran with a mandatory VA examination in April 2008, and the 100 percent rating was correctly continued for well over six months after the January 2008 cessation of radiation therapy for his prostate cancer. The Veteran reported residuals of urinary frequency and voiding issues following June 1, 2009, but there was no evidence of active prostate cancer, and his PSA level did not reveal any active malignancy. Medical treatment records dated through 2012 also do not reveal any active prostate cancer. 

Therefore, given the lack of recurrence or metastasis (spreading) of the prostate cancer on or after June 1, 2009, the initial 100 percent rating for prostate cancer was properly discontinued. See 38 C.F.R. § 4.115b, Diagnostic Code 7528; Rossiello v. Principi, 3 Vet. App. 430 (1992). 

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant appeal. See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Increased Rating for Residuals of Prostate Cancer

Disability evaluations are determined by evaluating the extent to which a Veteran's service connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Separate diagnostic codes identify various disabilities and the criteria for specific ratings. Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases. 38 C.F.R. §§ 4.7 and 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436   (2002). 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran. 38 C.F.R. § 4.3.

Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the then current severity of the disorder. Fenderson v. West, 12 Vet. App. 119 (1999). In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a Veteran to receive a staged rating. That is, it is possible to be awarded separate percentage evaluations for separate periods, based on the facts found during the appeal period. Id. at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (in determining the present level of a disability for any increased evaluation claim, the Board must consider staged ratings). 

Diseases of the genitourinary system generally result in disabilities related to renal or voiding dysfunctions, infections, or a combination of these. Where diagnostic codes refer the decision maker to these specific areas of dysfunction, only the predominant area of dysfunction shall be considered for rating purposes. 38 C.F.R. § 4.115(a). 

Malignant neoplasms of the genitourinary system are to be rated 100 percent. Following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months. Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of § 3.105(e). If there has been no local reoccurrence or metastasis, rate on residuals as voiding dysfunction or renal dysfunction, whichever is predominant. 38 C.F.R. § 4.115(b), Diagnostic Code 7528. 

The Veteran's prostate cancer was in remission, as described above. Therefore, VA rated his residuals. Id. As noted above, VA rated his prostate cancer residuals under voiding dysfunction. 38 C.F.R. § 4.14. 

Under 38 C.F.R. § 4.115a, Continual Urine Leakage, Post-Surgical Urinary Diversion, Urinary Incontinence, or Stress Incontinence: requiring the wearing of absorbent materials which must be changed less than 2 times per day warrants a 20 percent rating; requiring the wearing of absorbent materials which must be changed 2 to 4 times per day warrants a 40 percent rating; requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day warrants a 60 percent rating. Id. 

Urinary frequency with: daytime voiding interval between two and three hours, or awakening to void two times per night warrants a 10 percent rating; daytime voiding interval between one and two hours, or awakening to void three to four times per night warrants a 20 percent rating; daytime voiding interval less than one hour, or awakening to void five or more times per night warrants a 40 percent rating. Id. 

Obstructed voiding with: obstructive symptomatology with or without stricture disease requiring dilatation 1 to 2 times per year warrants a noncompensable rating; marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: 1. Post void residuals greater than 150 cc. 2. Uroflowmetry; markedly diminished peak flow rate (less than 10 cc/sec). 3. Recurrent urinary tract infections secondary to obstruction. 4. Stricture disease requiring periodic dilatation every 2 to 3 months warrants a 10 percent rating; urinary retention requiring intermittent or continuous catheterization warrants a 30 percent rating. Id. 

The Veteran was afforded a VA examination in April 2008. There, he was noted to urinate every two to three hours during the day, and awaken once nightly to void. The Veteran reported a weak or intermittent stream, but did not report any dribbling, urinary leakage or use of absorbent materials. There was no requirement for a catheter.

The Board acknowledges that the Veteran's medical records reveal that he suffered from voiding dysfunction. Records from 2011 to 2012 show complaints of frequent daytime and nighttime urination. Specifically, an April 2012 record notes that the Veteran suffered from "frequent urination and brought in a log from the past 24 hours. On review it seems he is urinating approximately every 1 1/2 to 2 hours in the day and getting up twice at night to urinate." 

Unfortunately, the Veteran died in August 2012 and the Veteran's spouse was later substituted as the appellant. 

During the appellant's May 2016 hearing, she testified that the Veteran would urinate "every couple hours" during the day and that he would wake up frequently at night, but was unsure if he needed to use the bathroom each time. She also stated that they would have to stop for the bathroom during short drives of 40 to 45 minutes. The appellant reported that after the Veteran died, she found diapers in the Veteran's closet and explained that he was secretive by nature and probably was ashamed to admit to using them. The Veteran's former representative also reported that the Veteran was a private individual and would have been reluctant to open up to medical professionals and report the extent of his urinary issues.

In light of the above, the Board finds that there is a reasonable basis for finding that the criteria for a 20 percent rating for the Veteran's prostate cancer are met. As noted above, the evidence indicates that voiding dysfunction was the Veteran's predominant complaint regarding his residuals of prostate cancer. The Board observes that the Veteran did not have renal dysfunction or any urinary infections. The Board observes that the April 2008 VA genitourinary examination report noted that the Veteran did not suffer from urinary leakage, use of absorbent materials, or require use of a catheter.

Medical records from 2011 to 2012 show that the Veteran complained of daytime and nighttime urinary frequency problems. For instance, an April 2012 record notes that the Veteran was urinating approximately every 1 1/2 to 2 hours in the day.

The Board observes that at the appellant's May 2016 hearing, the appellant elaborated on the urinary problems that the Veteran experienced prior to his death. She reported that the Veteran might urinate every few hours and would wake up frequently at night. The appellant also noted that she had found diapers in the Veteran's closet, presumably hidden by the Veteran because he was ashamed to admit to using them. The Veteran's former representative corroborated that the Veteran was a private individual and would have been reluctant to report the full extent of his urinary problems. Therefore, the Board finds that there is favorable and credible evidence that the Veteran had urinary frequency with a daytime voiding interval between one and two hours, or awakening to void three to four times per night, as well as the use of absorbent materials, which must be changed less than two times per day, as required for a 20 percent rating pursuant to 38 C.F.R. § 4.115a . 

The Board further observes that the evidence does not indicate that the Veteran had a daytime voiding interval of less than one hour, or awakening to void five or more times per night as required for a 40 percent rating pursuant to 38 C.F.R. § 4.115a. Additionally, there is no evidence of urine leakage requiring the wearing of absorbent materials which must be changed two to four times per day as required for a higher 40 percent rating pursuant to the criteria for urine leakage under 38 C.F.R § 4.115a. Further, the criteria as to obstructive voiding and urinary tract infections are not applicable in this case because the Veteran does not have such symptomatology. See 38 C.F.R. § 4.115a. 

Thus, a higher rating of 20 percent, and no more, is warranted for residuals of prostate cancer. The Board has considered the benefit-of-the-doubt rule in making the current decision, but the preponderance of the evidence is against a rating greater than 20 percent for residuals of prostate cancer. 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



	(CONTINUED ON NEXT PAGE)



ORDER

The discontinuance of the 100 percent evaluation for residuals of prostate cancer, effective June 1, 2009, was proper.

An evaluation 20 percent for service-connected residuals of prostate cancer is granted for the period after June 1, 2009, subject to the laws and regulations governing the payment of monetary benefits. 


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


